Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 17, and 20 set forth the term “suitable.” It is not clear from the disclosure what constitutes subject matter claimed therein as qualifying as suitable for the expressed purpose. Therefore, the metes and bounds of the claim cannot be determined as one would be guessing as to whether a possibly infringing product is, or is not, suitable for the expressed purpose. 
Claim 11 is indefinite because it is not clear if the protective insert of the second flange is recited or not. Further, it is not exactly clear what is being referenced as being “if present.” The metes and bounds of the claim cannot be determined. 
Claim 20 is indefinite because it is not clear whether the protective insert is part of the claim and if not, what exactly are the metes and bounds are of the claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8, 14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8366202 to Poertner et al. (“Poertner”).
Regarding claim 1, Poertner discloses a non-metallic rim for a wheel suitable for a motorised 4-wheeled vehicle or a motorised 2-wheeled vehicle, the rim comprising: a barrel 308; a first flange 330 and a second flange 332, each extending radially outward from opposing edges of the barrel (as evident from Fig. 4); a first bead seat (extending axially inward from flange 330 proximate 309) and a second bead seat (extending axially inward from flange 332 proximate 309), each arranged axially inwardly, respectively, of the first and second flanges (as evident from Fig. 4); 
a primary structural component configured to extend through at least the first flange and the barrel (wherein the primary structural component is consistent with 256, 254, 252 as applied to the embodiment of Fig. 4), and being capable of bearing a majority of at least one load borne by the rim during normal usage selected from the group consisting of: radial load, lateral load, and combinations thereof (as evident from Fig. 4), wherein the primary structural component and the bead seats are bound by a matrix (i.e. see col. 4, ln 55-56); 
and at least one of: (i) a protective insert 340 configured to be disposed between an axial outer face of the first flange and the primary structural component, the protective insert comprising a non-carbon-fibre material that acts to absorb and/or deflect and/or dissipate energy from a load or impact applied axially and/or radially to the rim (as evident from Fig. 4 in view of Fig. 3); and (ii)_ at least a portion of the first bead seat is spaced apart from the primary structural component, 
wherein the rim comprises an outer layer 258 also bound by the matrix, wherein the outer layer forms at least part of at least one of: the bead seat and a covering on the protective insert (as evident from Fig. 4 in view of Fig. 3).
Poertner does not expressly disclose the primary structural component for Figure 4 as done for the embodiment of Fig. 3 (by incorporating the layers structure of Fig. 3). However, it would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of strengthening the rim of Fig. 4 in the same manner as done in Fig. 3. 
Poertner does not expressly disclose that the fibers are bound by a polymer matrix. However, such is known in the art as set forth in col. 1, ln 19-21. Thus, it would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of maintaining alignment of the reinforcing fibers. 
Poertner further discloses that in the embodiment of Fig. 2, that the protective insert includes Kevlar. It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of strengthening the rim. 
Examiner interprets the word “through” (e.g. line 8) to be analogous to “throughout.”

Regarding claims 17-19, Poertner discloses the rim of claim 1 (containing similar subject matter as claims 17-19) but does not disclose the center member for the embodiment relied upon in the rejection of claim 1. However, such is disclosed elsewhere in the reference. See col. 1, ln 41-43. It would have been obvious to one of ordinary skill in the art to incorporate such into the embodiment relied upon for the rejection of claim 1 with the motivation of adapting the rim for use on a human powered vehicle. Claim terms that set forth how the apparatus claim is intended to be employed does not further limit the claimed structure. See MPEP 2114.

Regarding claim 20, Poertner discloses the rim recited therein as discussed above in the rejection on claim 1 (containing similar subject matter as claim 20). The method of making the rim do not set forth any limitations that would patentably distinguish the claim from that which is disclosed in Poertner as discussed above for the claim 1 rejection with the same motivations relied on therein. 

Regarding claim 2, Poertner discloses the non-metallic rim according to claim 1, wherein the primary structural component comprises a substantially vertical section extending a direction substantially perpendicular to an axial direction defined by the barrel (as evident from Fig. 4, namely that section that extends radially from 308), and above the substantially vertical section is a section that curves outwardly toward a top outward edge of the first flange (as evident from Fig. 4 in view of Fig. 3 wherein such section would be defined by sheet 256 as applied to Fig. 4) and below the substantially vertical section is a section that curves underneath the bead seat toward the section of the primary structural component that extends into the barrel (as evident from Fig. 4). Again, it would have been obvious to one of ordinary skill in the art to incorporate structure of Fig. 3 with that of Fig. 4 with the motivation of strengthening the rim of Fig. 4 in the same manner as done in Fig. 3. 

Regarding claim 3, Poertner discloses the non-metallic rim according to claim 2, wherein the protective insert is disposed between the outer face of the first flange and the substantially vertical section of the primary structural component (as evident from Fig. 4).

Regarding claim 4, Poertner discloses the non-metallic rim according to claim 1, wherein the primary structural component further comprises structural fibres and wherein at least some of the structural fibres extend through the primary structural component in a direction parallel to an axial direction with respect to the barrel, when the primary structural component is viewed from a radial direction with respect to the barrel (e.g. as disclosed in col. 1, ln 21-24). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of strengthening the rim. Examiner interprets the word “through” to be analogous to “throughout.” 
Regarding claim 5, Poertner discloses the non-metallic rim according to claim 1, wherein the structural fibres are selected from the group consisting of carbon fibres, aramid fibre, glass fibres, and combinations thereof, and wherein the structural fibres have been bound into a fabric (e.g. see col. 2, ln 1-8).
Regarding claim 8, Poertner discloses the non-metallic rim according to claim 1, wherein the outer layer and the primary structural component each comprise a plurality of fabric layers comprising structural fibres, the primary structural component comprising a greater number of fabric layers than the outer layer (see col. 2, ln 2-8; and col. 4, ln 57-60). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of strengthening the rim.
Regarding claim 14, Poertner discloses the non-metallic rim according to claim 1, wherein a filler material is disposed between the first bead seat and the primary structural component and the filler material is selected from a foam, a honeycomb and a laminate (i.e. namely a laminate to the extent that there are additional sheets between the bead seat and the primary structural component; see col. 4, ln 53-60). It would have been obvious to one of ordinary skill in the art to incorporate such a wear indicator with the motivation of strengthening the rim. 

Claim(s) 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poertner in view of AU 2012101896 to Law et al. (“Law”).
Regarding claim 9, Poertner discloses the non-metallic rim according to claim 1, but does not disclose that at least some of the structural fibres of the primary structural component extend through the primary structural component in a direction parallel to an axial direction, when the primary structural component is viewed from a radial direction, and that the outer layer substantially lacks fibres that extend in a direction parallel to an axial direction, when the outer layer is viewed from a radial direction. Law discloses such (see [0018], [0019]). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of strengthening the rim given expected stresses received. 
Regarding claim 11, Poertner discloses the non-metallic rim according to claim 1, but does not clearly disclose whether the outer layer extends over an entire side of the barrel closest to the axis of the rim, over the protective insert of the first flange, and, if present, a protective insert of the second flange, over a top outward edge of both of the first and second flanges and axially inward from each of the flanges to form the first and second bead seats, respectively. Law discloses an outer layer extending over an entire side of the barrel closest to the axis of the rim and over the flange (see Fig. 3 and also see [0053]). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of reducing the number of exposed seams of the outer layer of material therein reducing peeling of the layer from the rim. 

Claim(s) 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poertner in view of US 4294490 to Woelfel.
Regarding claim 6, Poertner discloses the non-metallic rim according to claim 5, but does not expressly disclose that the fibers are at least biaxially woven. Woelfel discloses such (e.g. see Fig. 13). It would have been obvious to one of ordinary skill in the art to incorporate such with the motivation of strengthening the rim.

Regarding claim 10, Poertner discloses the non-metallic rim according to claim 1, but does not disclose that wherein the primary structural component comprises a triaxial fabric and the outer layer comprises a biaxial fabric. Woelfel discloses the use of triaxial fabrics (e.g. see Fig. 13; also see Poertner generally describing the variability of such in col. 5, lines 1-6 and col. 1, ln 21-26). It would have been obvious to one of ordinary skill in the art to incorporate the triaxial layers of Woelfel as such with the motivation of strengthening the rim given expected stresses received. Examiner notes that one biaxial limitation would be met when all layers include triaxial fabrics. 

Claim(s) 7, 12, 13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poertner in view of US 20160159141 to Satterthwaite et al. (“Satterthwaite”)
Regarding claim 7, Poertner discloses the non-metallic rim according to claim 1, wherein the outer layer forms at least part of the bead seat (as evident from Fig. 4), but does not disclose structure in addition to 340,348 that would amount to a non-carbon fibre filler material is disposed between the first bead seat and at least part of the primary structural component and wherein the filler material acts to absorb and/or deflect and/or dissipate energy from a load or impact applied axially and/or radially to the rim. Satterthwaite discloses a plurality of shock absorbing cords 210 for each flange (see Fig. 6). It would have been obvious to one of ordinary skill in the art to double the use of 340,348 so that such may be interpreted as non-carbon fibre filler material (specifically, 348 as such would be Kevlar as discussed above) with the motivation of strengthening the rim.
Regarding claim 12, Poertner discloses the non-metallic rim according to claim 1, but does not disclose that wherein the protective insert comprises an insert selected from at least one of: a foam, a honeycomb and a plurality of layers arranged axially with respect to one another in which the layers have different stiffnesses with respect to the other plurality of layers.  Satterthwaithe discloses such. Specifically, Satterthwaithe explicitly defines its protective insert in [0063] as, among other things, multiple pieces of layered material joined together (lines 6-7) and different stiffness relative to another layer ([0043], lines 14-16) and further discloses a plurality of cords with different elastic properties ([0046], lines 8-12). It would have been obvious to incorporate such into a single embodiment with the motivation of optimizing the deformability of the area of the rim with the cords relative to the sidewalls based on types of material used and the extent of the materials used.
 Regarding claim 13, Poertner in view of Satterthwaite discloses the non-metallic rim according to claim 7, wherein the outer layer overlies the protective insert (as evident from Fig. 4), but, in the embodiment relied upon herein, does not disclose that the outer layer has a different color with respect to at least one of: the protective insert and any materials that may be disposed between the outer layer and the protective insert, wherein the different color is provided to exhibit a visual indication of damage to the outer layer. Elsewhere, Poertner discloses a protective insert that is different than the color of a layer of the rim that serves as a wear indicator (col. 5, lines 47-53). It would have been obvious to one of ordinary skill in the art to incorporate such a wear indicator with the motivation of preventing catastrophic failure of a bicycle due to excessive wear and deterioration of the rim.
Regarding claims 15 and 16, Poertner discloses the non-metallic rim according to claim 1, but does not disclose structure in addition to 340,348 that would amount to a filling component being disposed adjacent an end of the primary structural component in the first flange, the filling component running at least part way around the circumference of the rim in the first flange comprising substantially unidirectional fibrous material extending in a circumferential direction around the rim. Satterthwaite discloses a plurality of shock absorbing cords 210 for each flange (see Fig. 6). It would have been obvious to one of ordinary skill in the art to double the use of 340,348 so that such may be interpreted as a filling component (specifically, 348 as the unidirectional fibrous material) with the motivation of strengthening the rim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A BROWNE whose telephone number is (571)270-0151.  The examiner can normally be reached on Variable Workweek/IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Joe Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCOTT A BROWNE/               Primary Examiner, Art Unit 3617